United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2016
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Thomas G. Hedges,                       *       [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 7, 2011
                                Filed: November 8, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Pursuant to a written plea agreement that included an appeal waiver, Thomas
Hedges pleaded guilty to possession of 5 grams or more of methamphetamine, in
violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and possession of a firearm in
furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A).
The district court1 sentenced him to consecutive prison terms of 120 months on the
drug charge and 60 months on the firearm charge, the statutory minimum sentences.
On appeal, Hedges’s counsel moved to withdraw and filed a brief under Anders v.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
California, 386 U.S. 738 (1967). Counsel also moved to unseal certain district court
documents for use in this appeal. Hedges has not filed a pro se supplemental brief.

       As the Anders brief acknowledges, (i) we may not consider the issue of
ineffective assistance of trial counsel because neither the argument nor the record is
adequately developed for review on direct appeal, see United States v. McAdory, 501
F.3d 868, 872 (8th Cir. 2007); and (ii) Hedges’s objection to the mandatory
consecutive five-year sentence for his section 924(c) conviction because he received
a ten-year sentence on the related drug charge is precluded by the Supreme Court’s
recent decision in Abbott v. United States, 131 S. Ct. 18, 23 (2010).

       The remaining arguments raised on appeal are within the scope of the appeal
waiver. We enforce the appeal waiver because the record establishes that Hedges
knowingly and voluntarily entered into both the plea agreement and the appeal waiver,
and enforcing the waiver would not result in a miscarriage of justice. See United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

      We have reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), and find no nonfrivolous issues. Accordingly, we affirm. We grant
counsel’s motion to withdraw and deny the motion to unseal documents.
                       ______________________________




                                         -2-